MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 Sep 05 2019, 9:02 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Patrick Magrath                                          Curtis T. Hill, Jr.
Matthew T. Bates                                         Attorney General of Indiana
Madison, Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Willie M. Taggett,                                       September 5, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-3048
        v.                                               Appeal from the Ripley Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey Sharp,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         69D01-1805-F6-118



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 18A-CR-3048 | September 5, 2019                  Page 1 of 6
[1]   Willie Taggett argues that the trial court abused its discretion when it revoked

      his home detention and ordered him to execute 400 days of his sentence at the

      Department of Correction (DOC).


[2]   We affirm.


                                             Facts & Procedural History


[3]   On May 30, 2018, Taggett pled guilty to Level 6 felony possession of

      methamphetamine and Level 6 felony possession of a legend drug. 1 In

      accordance with the terms of the plea agreement, the trial court sentenced

      Taggett to consecutive terms of 730 days, all suspended to probation. On July

      6, 2018, the State filed a petition for probation violation alleging that Taggett

      twice tested positive for methamphetamine and failed to appear at a meeting

      that was a required condition of his probation. At a July 12, 2018 hearing,

      Taggett admitted to these violations, and the trial court revoked 730 days of his

      probation and ordered him to serve 728 2 days on home detention.


[4]   On October 3, 2018, the State filed a petition for home detention violation. The

      State filed an amended petition on October 16, 2018, in which it alleged that

      Taggett violated the terms of home detention by testing positive for

      methamphetamine three times over a five-day period and by failing to pay




      1
          In exchange for his guilty plea, the State agreed to dismiss three other drug-related offenses.
      2
       Taggett spent one day in jail after his arrest on the probation violation. The trial court therefore awarded
      him “[c]redit for one actual, two with good time.” Transcript at 20.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3048 | September 5, 2019                     Page 2 of 6
      required fees, accruing an arrearage of over $1000. At a hearing on October 17,

      2018, Taggett admitted to these violations, and the trial court ordered him to

      serve 400 days of his previously suspended sentence at the DOC.


[5]   Taggett filed a letter with the trial court on November 9, 2018, in which he

      stated that the purpose of his letter was “to appeal the courts [sic] decision to

      put [him] in jail for 6 months” and that he wanted the court “to reconsider” its

      decision. Appellant’s Appendix Vol. 2 at 53, 54. The trial court scheduled a

      hearing for November 21, 2018, to discuss the nature of Taggett’s letter. After

      questioning Taggett, the trial court treated the letter as a motion for sentence

      modification and denied Taggett’s request for relief. Taggett informed the court

      that he wished to “appeal the sentence in this matter,” so the court appointed

      counsel for purposes of perfecting an appeal. Transcript Vol. II at 51.


[6]   Taggett filed his notice of appeal with this court on December 19, 2018. The

      State filed a motion to dismiss the appeal as untimely because it was not filed

      within 30 days of the court’s October 17, 2018 order. In an order dated April

      29, 2019, this court denied the State’s motion to dismiss, finding that because

      Taggett asked the trial court to reconsider its October 17 ruling in his November

      9 letter, such letter should be treated as a motion to correct error, which tolled

      the time for filing a notice of appeal. As such, the motions panel concluded




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3048 | September 5, 2019   Page 3 of 6
      that Taggett’s notice of appeal was timely filed. 3 Additional facts will be

      provided as necessary.


                                            Discussion & Decision


[7]   Placement on probation or in a community corrections program is a matter of

      grace and not a right. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999); Treece v.

      State, 10 N.E.3d 52, 56 (Ind. Ct. App. 2014), trans. denied. If a defendant

      violates the terms of his placement in community corrections, the court may, at

      the request of the community corrections director, revoke the placement and

      commit the person to the DOC for the remainder of the person’s sentence. Ind.

      Code § 35-38-2.6-5; see also Toomey v. State, 887 N.E.2d 122, 124 (Ind. Ct. App.

      2008). We review a trial court’s sentencing decision in a probation revocation

      proceeding for an abuse of discretion. Sanders v. State, 825 N.E.2d 952, 957

      (Ind. Ct. App. 2005), trans. denied. We consider only the evidence most

      favorable to the judgment and do not reweigh the evidence or judge the

      credibility of the witnesses. Id. at 954-55.




      3
        The State filed a cross-appeal arguing that Taggett’s appeal is untimely and therefore, not properly before
      us. It is true that a writing panel has “the inherent authority” to reconsider decisions of the motions panel
      while an appeal remains pending. Haggerty v. Anonymous Party 1, 998 N.E.2d 286, 293 (Ind. Ct. App. 2013).
      We, however, are reluctant to overrule a motions panel decision unless a more complete record “reveals clear
      authority establishing that our motions panel erred.” Id. Having reviewed the record herein, we find no
      reason to overrule the motion panel’s determination that Taggett’s letter to the court was to be treated as a
      motion to correct error that tolled the period in which Taggett had to file his notice of appeal. See Ind.
      Appellate Rule 9(A)(1) (stating that “if any party files a timely motion to correct error, a Notice of Appeal
      must be filed within thirty (30) days after the court’s ruling on such motion is noted in the Chronological
      Case Summary”). Taggett’s appeal is properly before us.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3048 | September 5, 2019                 Page 4 of 6
[8]   Taggett admitted to violating the terms of his placement on home detention by

      testing positive for methamphetamine three times over the course of five days.

      He also admitted that he was in arrears on his payments for court-ordered fees

      in an amount exceeding $1000. In arguing that the trial court abused its

      discretion in revoking his placement on home detention and ordering that he

      serve 400 days at the DOC, Taggett notes that he admitted to his violations. He

      also claims that his violations were “substantially related to his mental health

      issues and his difficult circumstances providing for his mother” and that he has

      taken “affirmative steps to deal with his issues and turn his life around.”

      Appellant’s Brief at 8.


[9]   Taggett is essentially requesting this court to reweigh the evidence, which we

      will not do. See Sanders v. State, 825 N.E.2d at 954-55. In the five months since

      the original sentence was imposed, this is the second time Taggett has been

      brought before the court to answer for his violation of the terms of his

      placement. The trial court placed Taggett on home detention after he admitted

      to violating the terms of probation by using methamphetamine. Less than three

      months later, Taggett violated the terms of home detention by again using

      methamphetamine. Specifically, he tested positive for methamphetamine three

      times during a five-day period from October 1, 2018 to October 5, 2018. Each

      time he submitted a positive drug screen, Taggett denied his drug use. Taggett’s




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3048 | September 5, 2019   Page 5 of 6
       violations in this regard 4 are significant and evince a clear pattern of drug use

       that Taggett has taken no meaningful steps to stop. The court afforded Taggett

       leniency following his first violation and was not required to exercise further

       leniency after Taggett violated the terms of his placement a second time. The

       trial court did not abuse its discretion in revoking Taggett’s placement on home

       detention and ordering Taggett to serve 400 days at the DOC.


[10]   Judgment affirmed.


       Tavitas, J, concurs.


       Brown, J., concurs in result without opinion.




       4
         In revoking Taggett’s community corrections placement, the trial court focused on Taggett’s positive drug
       screens and did not reference his arrearage for fees.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3048 | September 5, 2019                Page 6 of 6